



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.



Exhibit 10.5.5
CHANGE ORDER FORM


PROJECT NAME:  Driftwood LNG Phase 1


OWNER: Driftwood LNG LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: 10 November 2017
CHANGE ORDER NUMBER: CO-005


DATE OF CHANGE ORDER:  December 13, 2019





The Agreement between the Parties listed above is changed as follows:


I.
SCHEDULE REDUCTION

A.    EPC Agreement Terms Modifications
The Parties agree that Attachment 5 (Project Schedule) of the Phase 1 EPC
Agreement is modified (red text are additions and strikethrough text are
deletions) as follows:
Notice to Proceed
Day Zero
Project 1 Ready for Start Up
[***] Days following Owner’s issuance of Notice to Proceed
Project 1Target Substantial Completion Date
[***] Days from Owner’s issuance of Notice to Proceed
Project 1 Guaranteed Substantial Completion Date
[***] Days from Owner’s issuance of Notice to Proceed
Project 2 Ready for Start Up
[***] Days following Owner’s issuance of Notice to Proceed
Project 2 Target Substantial Completion Date
[***] Days from Owner’s issuance of Notice to Proceed
Project 2 Guaranteed Substantial Completion Date
[***] Days from Owner’s issuance of Notice to Proceed
Phase 1 Final Completion
[***] Days after Project 2 Guaranteed Substantial Completion Date

The Parties agree that Article 13.2 (Schedule bonus) of the Phase 1 EPC
Agreement remains unchanged and the Schedule Bonus Date for P1 and the Schedule
Bonus Date for P2 remain unchanged at [***] Days and [***] Days respectively.





--------------------------------------------------------------------------------





Adjustment to Contract Price
 
 
The original Contract Price was
USD 7,240,314,232
EUR 375,344,119
Net change by previously authorized Change Orders
USD 159,940,740
EUR 0
The Contract Price prior to this Change Order was
USD 7,400,254,972
EUR 375,344,119
The Contract Price will be (increased) (decreased) (unchanged)
 
 
by this Change Order in the amount of
USD 0
EUR 0
The new Contract Price including this Change Order will be
USD 7,400,254,972
EUR 375,344,119
 
 
 
 
 
 
The Aggregate Provisional Sum prior to this Change Order was
USD 502,857,704
EUR 0
The Aggregate Provisional Sum will be unchanged
 
 
by this Change Order in the amount of
USD 0
EUR 0
The new Aggregate Provisional Sum
 
 
including this Change Order will be
USD 502,857,704
EUR 0
 
 
 



Adjustments to dates in Project Schedule:
The following dates are modified: N/A
Adjustment to other Changed Criteria: N/A
Adjustment to Payment Schedule: N/A
Adjustment to Provisional Sums: N/A
Adjustment to Minimum Acceptance Criteria: N/A
Adjustment to Performance Guarantees: N/A
Adjustment to Design Basis: N/A
Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: [***] Contractor [***] Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.


/s/ [***]
 
/s/ [***]
Owner
 
Contractor
[***]
 
[***]
Name
 
Name
[***]
 
[***]
Title
 
Title
17 Dec 2019
 
13 Dec 2019
Date of Signing
 
Date of Signing






